{a.) It is not decided whether any encroachment on a sidewalk, which narrows it, so as to give ingress and egress to a basement or cellar, is per se a nuisance which the corporation must abate, on complaint by any private person; or whether it is in the discretion oi the city authorities, on the facts in each case, in respect to the guards for securing the public safety, and the nature and extent of the interruption to the public convenience, or of the hurt or damage to the party or parties aggrieved. The record does not make this question squarely, and it is not passed upon it; but, as at present advised, this court inclines to the opinion that the question of abatement must turn on the fact whether the encroachment is a nuisance.